Order appealed from unanimously modified by reducing the sum of $90 in the first decretal paragraph to $50 each week; by reducing the sum of $125 in the second decretal paragraph to $100 each week; and by reducing the counsel fee in the fifth decretal paragraph from $1,250 to $850, $425 to be paid within fifteen days after service of the order to be entered herein and the balance of $425 when the case appears on the Ready Day Calendar for trial; the order should also direct the defendant to serve and file a note of issue five days after service of the order herein and that the parties proceed to trial without unnecessary delay; as so modified the order appealed from is affirmed, without costs. Settle order on notice. Present — Peek, P, J., Glennon, Dore, Van Voorhis and Shientag, JJ.